Fourth Court of Appeals
                                San Antonio, Texas
                                      October 24, 2014

                                    No. 04-14-00633-CR

                         Ex Parte Fernando Paramo HERNANDEZ,
                                         Appellant

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1274
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                      ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED IN PART.
Time is extended to November 12, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court